Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000613
                                                     09-APR-2012
                                                     01:32 PM



                       NO. SCWC-11-0000613


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            ARYN NAKAOKA, individually and on behalf

                of all others similarly situated,

         Petitioner/Plaintiff-Appellee/Cross-Appellant,


                                vs.


    HILTON HAWAIIAN VILLAGE, LLC, dba HILTON HAWAIIAN VILLAGE

                       BEACH RESORT AND SPA,

          Respondent/Defendant-Appellant/Cross-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     (CIVIL NO. 08-1-2512-12)


      ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI AND

    AFFIRMING ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION

  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and

       Circuit Judge Trader, in place of Duffy, J., recused)



          Petitioner/plaintiff-appellee/cross-appellant Aryn


Nakaoka filed an application for writ of certiorari on February


27, 2012 to review the ICA’s January 27, 2012 order dismissing


petitioner’s cross-appeal for lack of appellate jurisdiction. 


Petitioner cross-appealed from the June 2, 2011 Final Judgment


entered in Civil No. 08-1-2512-12, but the ICA dismissed the


cross-appeal for lack of jurisdiction upon concluding that the


cross-appeal was untimely.   We conclude that the ICA lacked 


jurisdiction because the cross-appeal was premature, not

untimely.


          Petitioner’s circuit court complaint in Civil No. 08-1­

2512-12 asserted claims for “unfair or deceptive acts or


practices in the conduct of a trade or commerce and/or unfair


methods of competition.”    The claim for unfair methods of


competition was resolved in favor of the defendant by an October


20, 2010 summary judgment order.    The claim for unfair or


deceptive practices was resolved in favor of petitioner by a July


7, 2011 summary judgment order on liability, a February 2, 2011


jury verdict on damages, and the June 2, 2011 Final Judgment. 


The June 2, 2011 judgment entered judgment “in favor of


[petitioner] and against [the defendant] in the amount of


$337,435.32[.]”   The judgment did not identify the claim -­

unfair or deceptive practices -- for which the judgment was


entered, nor did it enter judgment in favor of the defendant on


claim for unfair methods of competition.    The judgment, which


purported to be the final judgment in Civil No. 08-1-2512-12, was


not an appealable final judgment pursuant to HRCP 58 and Jenkins


v. Cades Schutte Fleming & Wright, 76 Hawai'i 115, 119, 869 P.2d

1334, 1338 (1994) (in a multiple claim circuit court action, the

judgment entered pursuant to HRCP 58 must identify the claims for

which the judgment is entered and must, on its face, show

finality as to all claims).    Petitioner’s cross-appeal from the

June 2, 2011 Final Judgment was premature and the ICA lacked

appellate jurisdiction.    Therefore,



                                - 2 ­
          IT IS HEREBY ORDERED that: (1) the application for writ


of certiorari, filed on February 27, 2012, is accepted and (2)


the ICA’s January 27, 2012 order dismissing the cross-appeal for


lack of jurisdiction is affirmed for the reason that the cross-


appeal was premature.


          DATED: Honolulu, Hawai'i, April 9, 2012.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Rom A. Trader





                              - 3 ­